Citation Nr: 1713108	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1971 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2016, this matter was last before the Board at which time it was remanded to afford the Veteran a hearing before the Board.  The Veteran was afforded a videoconference hearing before the Board in June 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The issues of entitlement to service connection for migraines and entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied the Veteran's claim for service connection for an anxiety disorder, and the Veteran did not appeal this decision.

2.  Evidence received since the final October 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's October 2001 denial of the Veteran's claim for service connection for an anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the October 2001 denial, and the claim of entitlement to service connection for acquired psychiatric disability, to include PTSD and anxiety disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection for an anxiety disorder was denied in an unappealed October 2001 rating decision.  The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

The October 2001 rating decision denied the claim on the grounds that the evidence did not demonstrate that an anxiety disorder was incurred in or attributable to service.  Notably, the service records were associated with the claims file at the time of this rating decision.  The Board's review of the service medical records discloses no assessment of any psychiatric disability, to include at entrance and separation.  However, the Veteran's personnel records disclose a history of intoxication and assault in August 1972, with the Veteran appearing before a Sanity Board in January 1973.  These proceedings resulted in an assessment of "habitual excessive drinking," with no evidence of psychosis, personality disorder, or organic brain disease.  

Since the October 2001 rating decision, new and material evidence has been received.  As noted, the RO denied the claim on the grounds that the evidence did not substantiate that the disability was incurred in service or that it was otherwise attributable thereto.  The Veteran asserts that the August 1972 assault resulted in PTSD and/or an anxiety disorder, both of which are diagnoses disclosed in the record.  In support of his claim, the Veteran has submitted private opinions from a VA Social Worker (dated in November 2010), and a VA doctor (Dr. K.) (dated in June 2016).  The opinions suggest that the Veteran has a psychiatric disability attributable to the August 1972 assault.  Because this evidence is new and material, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, and the claim is reopened; to this extent only is the appeal granted.


REMAND

Remand is necessary to ensure all VA treatment records have been associated with the claims file.  VA records dated through March 2, 2014, have been obtained and associated with the record.  However, the Veteran has submitted VA medical records dated after this date, which indicates that relevant VA records are outstanding.  VA is under a duty to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency. 38 C.F.R. § 3.159(c)(2).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Accordingly, this matter must be remanded to attempt to obtain these outstanding records.

The Veteran claims that he has an acquired psychiatric disability, to include PTSD and an anxiety disorder incurred in or attributable to service, to include as related to the history of assault in August 1972.  He also notes that at this time, his younger brother suffered a violent death, and suggests that his psychiatric disability is related to this incident.

In support of his claim, the Veteran was afforded a VA examination in December 2013, at which time the diagnosis was an anxiety disorder.  The examiner concluded that it was not likely that the anxiety disorder was incurred in service, noting a lack of diagnosis of PTSD.  In an addendum dated in February 2014, another VA examiner concluded likewise, attributing the anxiety disorder to post-service stressors and noting that there had been no clinical assessment of PTSD.  

As noted above, the Veteran has submitted opinions from a VA Social Worker and Dr. K.  The opinions note an assessment of PTSD but are not based upon a substantial review of the record or history.  They suggest that the disorder is attributable to service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2009).

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009). 

Here, the Veteran's most recent VA examination was in December 2013.  Since then, VA records indicate assessment of PTSD.  In order to ensure that the Veteran receives a VA examination based upon a full consideration of his medical history, the VA examination report is returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith.  Perform any and all follow-up as necessary, to include requesting assistance from the Veteran in obtaining these records, and document any negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include PTSD and anxiety disorder  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  

Of particular note, attention is invited to the service treatment records disclosing a history of assault in August 1972, the November 2010 opinion from a VA Social Worker, an October 2015 VA record documenting a change in diagnosis from anxiety disorder to PTSD, and the June 2016 opinion from Dr. K., a VA doctor.

The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability, to include PTSD and anxiety disorder, is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it. 

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


